Title: To Thomas Jefferson from Thomas Jefferson Randolph, 5 November 1808
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


                  
                     Dear Grand father 
                     
                     Museum Nov. 5 08
                  
                  I am very sorry your watch was not ready to send by Drs Porter or Michiell as Voight had not finished it & I am afraid he has slighted it if he did it as he did mine, I purchased the lamp & sent your bridle bit to be plated which will be done in a few days, there is no such thing as a pure crystal seal in this place but I will send to N. York for one by the first of my acquaintance who goes there.
                  The lectures begin on the seventh & I have not been able to get Bells Anatomy nor is there a prospect of getting it shortly I was therefore obliged to get Fife’s for the present. I am pleased with my situation & feel (contrary to my expectations) as happy here as I ever was, when I hear often from home
                  yours affectionately
                  
                     Thomas J Randolph 
                     
                  
               